Title: To John Adams from John Jay, 12 May 1787
From: Jay, John
To: Adams, John


          
            Dr Sir
            Office for foreign Affairs 12th. May 1787
          
          I had the Pleasure of writing you a few Lines on the 2d. of last Month, since which I have received and communicated to Congress your Letters of 9th. 24th. and 27th. January and 3d. & 24th. February last.—
          My Health continues much deranged, and I purpose in a few Days to make an Excursion into the Country for about a fortnight.—
          A Motion has lately been made in Congress to remove to Philadelphia, and the Party who support it persevere in pushing it from Day to Day— They are not joined by a single Member from either of the eastern States, and yet there is Reason to apprehend that they will carry their Point. No other Motive for this strange Measure is publicly assigned by them except that Philadelphia is more central than New York.
          Several important Affairs which ought to have been dispatched have given place to this unfortunate Contest, so that I can by this Conveyance send you little of Importance.—
          Accept my Thanks for the Book you was so kind as to send me— I have read it with Pleasure and with Profit. I do not however altogether concur with you in Sentiment respecting the Efficiency of our great Council, for national Purposes, whatever Powers more or less maybe given them. In my Opinion a Council so constituted will forever prove inadequate to the Objects of its Institution.
          With great and sincere Esteem I have the Honor to be / Dr. Sir / Your most obt. & very hble: Servt.
          
            John Jay—
          
          
            P.S. A new Edition of your Book is printing in this City & will be published next Week.— You will herewith receive the late Newspapers—
          
        